DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  	Claims 1-4,8,9,10,11 and 14, drawn to processes for identifying and synthesizing (i) a micropeptide (miPEP) encoded by a nucleotide sequence contained in the sequence of the primary transcript of a microRNA (miRNA), or (ii) a nucleic acid sequence encoding the miPEP that does not comprise the mature miRNA, comprising: a) identifying an open reading frame (ORF) from 12 to 303 nucleotides in length contained in the 5' or 3' portion of the primary transcript sequence of the miRNA; b) comparing between: a phenotype in a first eukaryotic cell expressing the miRNA in the presence of a peptide encoded by a nucleotide sequence that is identical or degenerate relative to that of the ORF, the peptide being present in the first eukaryotic cell independently of transcription of the primary transcript of the miRNA, and the phenotype in a second eukaryotic cell of the same type as the first eukaryotic cell expressing the miRNA in the absence of the peptide, wherein a change of the phenotype in the presence of the peptide relative to the phenotype in the absence of the peptide indicates the existence of a miPEP encoded by the ORF; and c) synthesizing the miPEP or the nucleic acid sequence., classified, for example, C12N 15/1072.
II. 	Claim 5, 6, 7 drawn to processes for identifying and expressing in a cell a miPEP encoded by a nucleotide sequence contained in the sequence of the primary transcript of a miRNA, comprising:a) identifying an ORF from 12 to 303 nucleotides in length contained in the 5' or 3' portion of the primary transcript sequence of the miRNA; 
III. 	Claim 12, drawn to a process for introducing a nucleic acid sequence encoding a miPEP into a eukaryotic cell, comprising contacting the eukaryotic cell with the nucleic acid, wherein the miPEP is encoded by an ORF that is from 12 to 303 nucleotides in length and that is contained in the 5' or 3' portion of the primary transcript sequence of an miRNA in the eukaryotic cell and the nucleic acid sequence does not comprise the mature miRNA, classified, for example, in CPC C12N 15/8216.
IV. 	Claim 13, drawn to a eukaryotic cell comprising a heterologous nucleic acid sequence encoding a miPEP into a eukaryotic cell, wherein the miPEP is encoded by an ORF that is from 12 to 303 nucleotides in length and that is contained in the 5' or 3' portion of the primary transcript sequence of the miRNA and wherein the nucleic acid sequence does not comprise the mature miRNA, classified, for example, in CPC C12N 15/8241.
V. 	Claim 15, 16, 17, drawn to a process for identifying a miPEP and increasing the amount of an miRNA in a third eukaryotic cell, comprising: a) identifying an ORF from 12 to 303 nucleotides in length contained in the 5' or 3' portion of the primary transcript sequence of the miRNA; b) comparing between: a phenotype in a first eukaryotic cell expressing the miRNA in the presence of a peptide encoded by a nucleotide sequence that is identical or degenerate relative to that of the ORF, the peptide being present in the first eukaryotic cell independently of transcription of the primary transcript of the miRNA, and the phenotype in a second eukaryotic cell of the same type as the first eukaryotic cell expressing the miRNA in the absence of the peptide, wherein a change of the phenotype in the presence of the peptide relative to the phenotype in the absence of the peptide indicates the existence of a miPEP encoded by the ORF; and c) introducing into the third eukaryotic cell an miPEP or a nucleic acid sequence encoding the miPEP, wherein the third eukaryotic cell is of the same type of organism as the first eukaryotic cell and the nucleic acid sequence does not comprise the mature miRNA, classified, for example, in CPC C12N 15/8216.
VI. 	Claim 18, drawn to an isolated miPEP or an isolated nucleic acid sequence encoding the miPEP, wherein the miPEP is encoded by an ORF from 12 to 303 nucleotides in length contained in the 5' or 3' portion of the primary transcript sequence of the miRNA of the eukaryotic cell and the nucleic acid sequence does not comprise the mature miRNA, classified, for example, in CPC C07K 7/08.
VII. 	Claim 19, drawn to an isolated miPEP or an isolated nucleic acid sequence encoding the miPEP, wherein the miPEP is encoded by an ORF from 12 to 303 nucleotides in length contained in the 5' or 3' portion of the primary transcript 
VIII. 	Claim 20, drawn to a process for increasing the amount of an miRNA in a eukaryotic cell comprising introducing into the eukaryotic cell an miPEP or a nucleic acid sequence encoding the miPEP, wherein the miPEP is encoded by an ORF from 12 to 303 nucleotides in length contained in the 5' or 3' portion of the primary transcript sequence of the miRNA of the eukaryotic cell and the nucleic acid sequence does not comprise the mature miRNA and wherein the miPEP sequence is selected from the group consisting of a list of sequence identifiers, classified, for example, in CPC C07K 14/415.
The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, III, V and VIII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different design and mode of operation.  The processes of Group I are directed to synthesizing micropeptides and their encoding nucleotides wherein the miPEPs produce phenotypic effects, the processes of Group II are directed to expressing in a cell a miPEP wherein the miPEPs produce phenotypic effects, the processes of Group III are directed to introducing a prima facie distinct outcomes or use distinct material components.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV, VI and VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different design.  Group IV is directed to cells comprising miPEPs, Group VI is directed to miPEPs across a broad scope of miPEPS and Group VII is directed to miPEPs selected from a list the produce phenotypic effects.  The products are each directed to distinct groups of miPEPs or cells.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of groups VI and VI and I, II, III, V and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the products can be used in processes that are distinct from the inventions of groups I, II, III, V and VIII and/or the processes can use miPEPs that are distinct from the miPEPs of groups VI and VI.
Inventions II, III, V and VIII and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the cell of Group IV can be made by processes that are distinct from the processes of Groups II, III, V and VIII.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention; 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Species Election
This application contains claims directed to the following patentably distinct species: 
List 1.            SEQ ID NOs: SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 19, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 23, SEQ ID NO: 24, SEQ ID NO: 25, SEQ ID NO: 26, SEQ ID NO: 27, SEQ ID NO: 28, SEQ ID NO: 29, SEQ ID NO: 30, SEQ ID NO: 31, SEQ ID NO: 32, SEQ ID NO: 33, SEQ ID NO: 34, SEQ ID NO: 35, SEQ ID NO: 36, SEQ ID NO: 37, SEQ ID NO: 38, SEQ ID NO: 39, SEQ ID NO: 40, SEQ ID NO: 41, SEQ ID NO: 42, SEQ ID NO: 43, SEQ ID NO: 44, SEQ ID NO: 45, SEQ ID NO: 46, SEQ ID NO: 47, SEQ ID NO: 48, SEQ ID NO: 49, SEQ ID NO: 50, SEQ ID NO: 51, SEQ ID NO: 52, SEQ ID NO: 53, SEQ ID NO: 54, SEQ ID NO: 55, SEQ ID NO: 56, SEQ ID NO: 57, SEQ ID NO: 58, SEQ 130 ID NO: 59, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 62, SEQ ID NO: 63, SEQ ID NO: 64, SEQ ID NO: 65, SEQ ID NO: 66, SEQ ID NO: 67, SEQ ID NO: 68, SEQ ID NO: 69, SEQ ID NO: 70, SEQ ID NO: 71; SEQ ID NO: 72, SEQ ID NO: 73, SEQ ID NO: 74, SEQ ID NO: 75, SEQ ID NO: 76, SEQ ID NO: 77, SEQ ID NO: 78, SEQ ID NO: 79, SEQ ID NO: 80, SEQ ID NO:81, SEQ ID NO: 82, SEQ ID NO: 83, SEQ ID NO: 84, SEQ ID NO: 85, SEQ ID NO: 86, SEQ ID NO: 87, SEQ ID NO: 88, SEQ ID NO: 89, SEQ ID NO: 90, SEQ ID NO: 91, SEQ ID NO: 92, SEQ ID NO: 93, SEQ ID NO: 94, SEQ ID NO: 95, SEQ ID NO: 96, SEQ ID NO: 97, SEQ ID NO: 98, SEQ ID NO: 99, SEQ ID NO: 100, SEQ ID NO: 101, SEQ ID NO: 102, SEQ ID NO: 103, SEQ ID NO: 104, SEQ ID NO: 355, SEQ ID NO: 375, SEQ ID NO: 376, SEQ ID NO: 377, SEQ ID NO: 378, SEQ ID NO: 379, SEQ ID NO: 380, SEQ ID NO: 381, SEQ ID NO: 382, SEQ ID NO: 383, SEQ ID NO: 384, SEQ ID NO: 385, SEQ ID NO: 386, and SEQ ID NO: 424.

If Applicant elects Group VII or Group VIII, Applicant is required to elect a single species from LIST 1.
Applicant is required under 35 U.S.C. 121 to elect a single species, or a single grouping of patentably indistinct species, as described above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic to all of the species listed above. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each sequence represents a structurally distinct chemical composition having an independent and distinct biological function.  As such, each sequence would require a unique and individually customized search strategy to find relevant prior art.  Moreover, a search on sequence identity alone may not reveal art regarding the methods of use and expression of the sequences.  Therefore to search all the species of the invention together would cause undue search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662